Title: From Alexander Hamilton to Thomas Jefferson, 4 January 179[3]
From: Hamilton, Alexander
To: Jefferson, Thomas



Treasury DepartmentJany: 4 179[3]
Sir

I have the honor to inclose you the Copy of a letter I have received from Mr Geo Latimer of this City relating to some concerns of his, with the Govt of St Domingo, to which I have answered in substance as heretofore communicated to you on a similar subject.
I have the honour to be   with Respect   Sir   Your Obed Servt

A Hamilton
The Secretary of State
